722 N.W.2d 841 (2006)
Taccara KENNEDY, Plaintiff-Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 131206. COA No. 259453.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the April 6, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Cameron v. Auto Club Insurance Ass'n, 476 Mich. 55, 718 N.W.2d 784 (2006).
WEAVER, J., would grant leave to appeal to reconsider Cameron v. Auto Club Insurance Ass'n, 476 Mich. 55, 718 N.W.2d 784 (2006).